EFFECTIVE DATE OF ADJUSTMENTS IN NUMBER OF MEMBERS OF BOARD OF TRUSTEES OF MULTI-COUNTY LIBRARY SYSTEM Adjustments in the number of members of the board of trustees of multi-county library system due to a change in the population of cities or towns within the library system, shall be effective on July 1, following the release of the final census figures.  The Attorney General has considered your letter dated March 4, 1971, in which you state as follows: "The Oklahoma Library Code in Title 65 of the Oklahoma Statutes, 1970 Supplement, sets forth the procedures for membership of multi-county library boards. One of the stipulations is that any city of 2,000 or more population shall be represented. The preliminary 1970 census figures indicate that the board membership of several of the multi-county library systems in the State will need to be altered." You then in effect ask the following question: "Must adjustments in the membership of multi-county library boards be made at the time the final census figures are released or can this take place at the beginning of the next fiscal year?" Title 65 O.S. 4-103 [65-4-103] (1970) provides in part as follows: "(a) The Board of Trustees of a library system containing two or more counties, herein defined as a multi-county library system, shall consist of at least five members. There shall be at least one member from each county appointed by the Board of County Commissioners. Additional members shall be appointed for each city within the system with a population of two thousand or more, with these appointments to be made by the governing body of the city. In counties with no city with a population of two thousand or more, a member shall be appointed by the governing body of the county seat city or town. Should the board serving the multi-county unit result in fewer than five members, additional board members shall be appointed on a proportional basis agreed upon by the county governments involved.  "(b) Initial appointments shall be distributed among one, two and three year terms, with one third of the appointments to be made for one year, one third to be made for two years, and one third for three years. Subsequent appointments shall be made for three year terms, except in the case of an appointment to fill a vacancy in the membership of the system board, which appointment shall be for the remainder of the unexpired term of the member where death, resignation, or removal has created the vacancy. No person shall serve more than two years full, successive terms. All tenure of initial and future appointees shall expire on June 30, of the designated year." As provided in the above statute the tenure of the initial and future appointees expires on June 30, of the designated year. This means that the new term of the board member begins on July 1. This language clearly indicates that the legislature intended that all terms of members begin on July 1.  It is, therefore, the opinion of the Attorney General that your question be answered as follows. Adjustments in the number of members of the board of trustees of a multi-county library system due to a change in the population of cities or towns within the library system, shall be effective on July 1, following the release of the final census figures.  (Marvin C. Emerson)